Citation Nr: 9910661	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-50 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1967 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran's PTSD approximates the criteria for severe 
social and industrial impairment, with speech intermittently 
illogical, marked tension and anxiety, some disorientation, 
with difficulty adapting to stressful circumstances.  The 
PTSD symptoms are not totally incapacitating, with gross 
impairment in thought process, persistent delusions or 
hallucinations, or persistent danger to self or others.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130 Code 9411 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned to his 
service connected PTSD is inadequate to reflect its true 
level of severity.  He argues that this disability has 
severely affected his personal life and his employability.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The record shows that entitlement to service connection for 
PTSD was established in a June 1995 rating decision.  A 10 
percent evaluation was assigned for this disability, 
effective from the date of the receipt of the original claim 
in August 1994.  The veteran submitted the notice of 
disagreement with this evaluation that gave rise to the 
current appeal in August 1995.  The evaluation was increased 
to the current 50 percent rating in an August 1996 rating 
decision, also effective from August 1994.  

During the course of the veteran's appeal, the VA amended its 
regulations pertaining to the rating schedule for mental 
disorders, including PTSD.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (1997).  These regulations became effective on 
November 7, 1996.  When a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO considered 
both the old and new regulations in a September 1998 
supplemental statement of the case.  Therefore, the Board 
will review the veteran's claim under the regulations in 
effect both before and after November 7, 1996.  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to PTSD, then a 100 percent evaluation is warranted.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of PTSD, a 70 percent 
evaluation is warranted.  Generalized anxiety disorder which 
results in considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and considerable industrial impairment is 
evaluated as 50 percent disabling.  38 C.F.R. § 4.132, Code 
9411 (1996). 

Under the regulations currently in effect, PTSD is evaluated 
under the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(1998).

The evidence for consideration includes VA records showing 
treatment for PTSD dated from August 1994.  August 1994 
records state that the veteran last worked in November 1993.  
He had restless sleep with nightmares, temper problems, 
isolation, and depression.  The diagnosis was symptoms of 
PTSD.  

September 1994 treatment records from a VA social worker 
reported that the veteran was feeling better and coping with 
daily stress.  He was very nervous around people, and had not 
worked in a year.  The veteran felt very anxious and 
depressed, and was wringing his hands during the interview.  
There was no evidence of psychotic features, but there were 
episodes of hallucinations with increased depression.  He did 
not have any energy.  The impression was PTSD.  October 1994 
records show that the veteran continued to have anxiety and 
depression.  

Treatment records from a VA social worker dated from December 
1994 to March 1995 reflect that the veteran was seen for 
PTSD.  His symptoms included sleep difficulties, nightmares, 
temper problems, isolation and avoidance of others, 
depression, hypervigilance, lack of concentration, and strong 
survival guilt.  The assessments included severe PTSD.  

The veteran was afforded a VA psychiatric examination in 
March 1995.  He was noted to have been separated from his 
wife for the past year.  The veteran was last employed in 
1994, and had stopped his job as a self-employed barber for 
22 years because he said he was unable to continue due to 
failing concentration, nervousness, and irritability.  He 
complained of bad dreams.  The veteran said he was unable to 
concentrate, was very nervous, and disliked being around 
other people.  He was living with his sister after separation 
from his wife.  His mood would swing, and he would be 
depressed for no reason.  On examination, the veteran was 
stiff, but showed no unusual manner.  He complained of 
problems with memory and concentration.  Thought content 
revealed anxiety, largely free floating, some increased 
irritability, low tolerance, and apparently poor self 
control.  He admitted to explosive episodes, both physical 
and verbal.  The veteran had a history of alcohol dependency 
until 1993.  He admitted to depression with crying and 
suicidal thoughts.  There was no survival guilt, description 
of specific flashbacks or disassociate phenomenon.  His sleep 
was disturbed, and he would dream of being chased by people 
with guns.  Socially, he was isolated and withdrawn, with no 
social contacts.  He was alienated from all but one of his 
siblings.  The diagnosis was PTSD, chronic mild in a passive 
dependent personality structure.  The level of incapacity was 
mild to moderate.  

An August 1995 statement from the veteran's sister notes that 
the veteran has deep depression and sadness.  He had trouble 
getting along with people.  The veteran had been fired from a 
number of jobs due to an inability to concentrate or get 
along with others.

Additional VA treatment records from the VA social worker 
dated from June 1995 to May 1996 are contained in the claims 
folder.  The June 1995 records show that the symptoms of 
sleep problems, rage, isolation, depression, memory problems, 
mood swings, hyperstartle reaction, and hypervigilance 
continued.  The assessment was severe PTSD, with severe 
social and vocational impairment.  July 1995 records show 
that these symptoms continued, and the assessment was again 
severe PTSD, with severe social and vocational impairment.  
He had tried to work as a barber again, but had become 
extremely anxious and unable to continue.  The records do not 
show any change in the veteran's symptoms until February 
1996, when he was described as coping better.  May 1996 
medical records state that the veteran tried to discontinue 
his medication, but this caused his symptoms to increase.  He 
had no acute psychotic features, and he denied any suicidal 
thoughts in spite of increased depression.  The impression 
was PTSD.  

A May 1996 statement from a co-worker described an attempt by 
the veteran to return to work as a barber.  He would have 
outbursts of anger in which he would throw his tools on the 
floor.  The veteran startled easy, and would jump when the 
telephone rang.  He would stare off into space.  He was also 
unreliable, and would come late to work.  

The veteran offered testimony at a hearing before a hearing 
officer in May 1996.  He stated that he only slept two or 
three hours a night, then would be awakened by a nightmare.  
Afterwards, he would feel the need to get up and patrol.  He 
was separated from his wife.  The veteran was not involved in 
any social activities because he could not stand to be around 
people.  He had tried to go back to being a barber on several 
occasions, but he was unable to concentrate.  He had also 
been fired from a recent job at a car wash.  He had not 
worked since 1994, and had not tried to work in a month.  He 
took medication on a daily basis.  The veteran said that he 
would experience flashbacks, but that these were under better 
control due to his medication.  See Transcript. 

The veteran was afforded a VA examination in July 1996 by the 
same examiner who had conducted the March 1995 examination.  
The veteran was extremely tense, tremulous, made poor eye 
contact, and sat rubbing his thighs with both hands and 
rocking back and forth.  He continued to have sleep problems, 
and was afraid to sleep due to his nightmares.  He slept with 
a gun in his hand, and when he woke up in the night, he then 
had to patrol his apartment.  The veteran was irritable, and 
he had mood swings with crying spells.  He stayed mostly by 
himself.  On mental status examination, the veteran was 
extremely tense, agitated, and made poor eye contact.  He 
organized and expressed his thoughts adequately.  The veteran 
was oriented, but complained of problems with memory and 
concentration.  His thought content revealed anxiety.  There 
was depression with crying spells, suicidal thoughts, and 
survival guilt.  The veteran had intrusive thoughts daily.  
He had brief dissociative type flashbacks precipitated by a 
variety of stimuli.  The veteran had increased irritability 
with a very low tolerance, and outbursts of anger which were 
very poorly controlled.  The examiner stated that the picture 
presented was more serious than he had originally seen.  The 
diagnosis was PTSD, chronic, moderate at least.  The examiner 
stated that this resulted in moderate to marked incapacity 
for employment or social adaptation.  

Two October 1996 letters from former employers of the veteran 
are contained in the claims folder.  One employer stated that 
she had recently hired the veteran to work for her as a hair 
dresser.  However, he had would have outbursts of anger, and 
could not complete his tasks.  He would cry if his work was 
criticized, and feel guilty for performing so poorly.  She 
had fired the veteran after only one day.  

The second employer stated that he had hired the veteran to 
work at a service station.  The employer decided to let the 
veteran start by cutting his grass and working in a flower 
bed.  The veteran had tried, but had been unable to 
accomplish very much.  An airplane had flown over and scared 
him, and he had placed kerosene instead of gasoline in the 
lawnmower.  The veteran was very nervous, and needed constant 
supervision.  The employer believed that the veteran was 
unable to work.  

An undated statement from the veteran's sister was received 
in October 1996.  She stated that the veteran had been living 
in her home for the past two months.  He was unable to even 
help with the cleaning because he could not keep his mind on 
his work.  She had recently been afraid that the veteran was 
going to kill himself because he was unable to do the tasks 
she gave him. 

The veteran underwent an additional VA examination in 
December 1996.  He was noted to be reunited with his wife of 
the past 19 years.  The veteran stated he had not worked in 
the past year, but he still owned part of a barber shop.  
Even with medication, he was able to sleep only two to three 
hours a night.  He continued to have nightmares of Vietnam.  
He also described having little dreams during the course of 
the day.  He handled stress by getting angry.  He felt 
depressed and guilty, and would cry without release.  On 
mental status examination, the veteran was cooperative, 
pleasant, goal oriented, and somewhat oriented.  He was able 
to organize his thoughts and expressions.  His affect showed 
considerable tension and anxiety, and his mood showed 
depression.  There was no evidence of psychosis, delusions, 
hallucinations, or organicity.  His memory was poor, and his 
judgment was reasonable.  The veteran had a score on the 
Global Assessment of Functioning (GAF) scale of 40.  The 
diagnosis was PTSD, moderate to marked.  

The most recent VA examination of record was conducted in 
December 1997.  He had not been hospitalized in the past 
year.  The veteran was now divorced, and he had given his 
beauty parlor to his former wife.  He lived with his sister.  
The veteran had trouble sleeping, and would only sleep two or 
three hours a night.  He handled stress by yelling.  The 
veteran described some visual and auditory hallucinations.  
On mental status examination, he was cooperative and 
oriented.  He had trouble organizing and expressing his 
thoughts.  He was not sure of anything, and his speech was 
tremulous.  The veteran's affect was marked tension and 
anxiety with trembling, and he had difficulty sitting still.  
His mood was depressed even on anti-depressant medication.  
He did hear voices, and would see things even though he was 
on anti-psychotic medications.  His memory and judgment were 
poor, and he did not have any insight.  The impression was 
PTSD, and his GAF score was 40.  

The veteran appeared at a video hearing before the 
undersigned member of the Board in January 1999.  He 
testified that his disability had caused him to lose his wife 
of 20 years, his house, and his business.  He occasionally 
had suicidal thoughts.  The veteran stated that he had 
hallucinations and flashbacks.  He had last tried to work at 
a service station, but it had lasted for only a few hours.  
He had been easily distracted, and unable to finish the tasks 
at hand.  The veteran did not like to be around people, and 
had a very bad temper.  He took five different medications 
for his PTSD.  See Transcript. 

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that a 70 percent 
evaluation is warranted for his PTSD.  The evidence shows 
that even though the veteran is on medication, his symptoms 
include very poor sleep, flashbacks, depression with crying 
spells, social isolation, and outbursts of temper.  The 
December 1997 VA examination found that the veteran's memory 
and judgment were poor, and that he did not have any insight.  
He had trouble organizing and expressing his thoughts.  The 
monthly treatment records from the VA social worker who 
counseled the veteran consistently described his vocational 
impairment as severe.  The July 1996 and December 1996 VA 
examiners stated that the level of incapacity was from 
moderate to marked.  Finally, the GAF score noted on the 
December 1996 and December 1997 VA examinations was 40.  GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 
score of 31 to 40 represents some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  (Ibid.).  The Board finds that these 
factors approximate severe social and industrial impairment 
due to his PTSD, and under the regulations in effect prior 
and subsequent to November 7, 1996, merits a 70 percent 
evaluation.  

However, a rating higher than 70 percent is not warranted.  
The PTSD was described as mild and mild to moderate on 
examinations in 1995.  Subsequent mental status interviews in 
1996 estimated the degree of incapacity as moderate to 
marked.  There have been no recent psychiatric 
hospitalizations and the veteran has not exhibited gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, persistent danger to self or 
others or major disorientation.  Though some lay affiants and 
a social worker have opined that the veteran is unemployable, 
the preponderance of the evidence does not reflect more than 
severe incapacitation due to PTSD.  The degree of impairment 
exhibited is not shown to be totally disabling from an 
industrial or social standpoint.  


ORDER

Entitlement to a 70 percent rating for PTSD is granted. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

